OFFICE   OF THE ATTORNEY    GENSRAL   OF TEXAS

                   AUSTIN
               “Ar o tlur80
                          e 00do veloweld
                                      p    luth m r iw
         th2amorto     mn~lWioUow     loOooaoh*m-
         l%g neo
              80 lo do h u lt.
                             ~ukoul#weuuthrloooe~
         k en8s8lo dto6o wo lth 6oJt~lemeeo              bolx
         lo o lg n6
                  o ro me g86d port1000 ior the roilure
         0rUD7cuto0t* Et@oool@weo to dorolop him ugrb-
4        gmtd porUm,    nh*ol they al.1
                                      *lr ppcrrr
                                               MO cow
                       no to testin 8hen8h6 right80 there
         zLiz%       iti?
                       rss 011 dlc&am. lwela nllanoe on
         onother 00.1~0    to no t 8hlo r l@ h 10t 8t8h6 e&l
         u th o o 00
                  e relying.    ?iorElo t, srleha81~ 0lrp?8."




             . Wo point oat Aklwri for tllorueon #et it ooewo
    to uo thot llwo & w6dw~o nh o .   k 60 p r ulk b le
                                                     o n0p wtlq ln
    o r th e
           leo o eup r m1 0r@ o0r8h opout iewy 6.rthat
                                                     . dntwtb u
    innot%@hm      it right lppaor klmt $h* Shell FMwo~*m oor)orrrp-
    bion ohoulu b6 nqtl608ed    to tit&r   r61e606 so Ia@ 5t6to      the
    .@XU&6   hold   by i0 sk imO6i@t@l7    b&n   O&!W'@tiOW     fC+Y F@O6ORO~O
..   .



         i:-